DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 07/20/2022, claims 1, 11 and 17 were amended and 4, 14 and 19 were cancelled. Therefore, claims 1-3, 5-10, 12-13 and 15-20 remain pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 12-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boese et al (US 2017/0024957) in view of Thomas et al (US 2016/0133094).
In Regards to claims 1 and 17, Boese discloses:
detecting, via a value input device, a physical item associated with a monetary value that establishes a credit balance (paragraph [0104], credit device 114 used to collect monies);

displaying, on an electronic display device, a plurality of symbol-bearing reels and an array of symbol positions, the array of symbol positions comprising a plurality of rows and columns (paragraph [0221], Fig. 7A, base game display including reels 702-710 having symbols thereon);

receiving, via at least one of one or more electronic input devices, a wager input that initiates a spin (paragraph [0103], input device 112 used to make a wager and control one or more games);
spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the array (paragraph [0221], the displayed reels are spun and stopped to determine a game outcome);

awarding, by game-logic circuitry, payouts for winning symbol combinations along horizontal and vertical ways, each horizontal way comprising a set of the symbol positions in respective consecutive ones of the columns starting with the leftmost symbol position of each row, each vertical way comprising a set of the symbol positions in respective consecutive ones of the rows starting from the topmost row (paragraph [0221], the spun reels are evaluated for one or more payouts and/or winning combinations along active pay-lines);

in response to a triggering event, expanding the array by expanding one or more of the rows of the array to add one or more symbol positions to each expanded row (paragraph [0227] Fig. 7H, in response to a trigger reels are extended in the left or right direction);

again spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the expanded array (paragraph [0224], after the expansion the reels are spun again to form one or more winning outcomes); and

again awarding, by the game-logic circuitry, payouts for winning symbol combinations along the horizontal and vertical ways (paragraph [0224], after the expansion the reels are spun again to form one or more winning outcomes).

However, Boese does not specifically disclose that:
the expanded array is center aligned; or 

the expanding includes expanding each of the one or more rows by a same number of symbol positions in opposite directions.

Thomas discloses:
the expanded array is center aligned (Fig. 3); and 
the expanding includes expanding each of the one or more rows by a same number of symbol positions in opposite directions (paragraph [0043], Fig. 2, Fig. 3, for example reel split into three segments would result in an equal number of positions being added in each direction).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the expansion as taught by Thomas into the system as taught by Boese in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

In Regards to claim 11, Boese discloses that which is discussed above. Boese further discloses: 
detecting, via a value input device, a physical item associated with a monetary value that establishes a credit balance (paragraph [0104], credit device 114 used to collect monies);

displaying, on an electronic display device, a plurality of symbol-bearing reels and an array of symbol positions, the array of symbol positions comprising a plurality of rows and columns, the reels being associated with the respective rows of the array (paragraph [0221], Fig. 7A, base game display including reels 702-710 having symbols thereon); 

receiving, via at least one of one or more electronic input devices, a wager input that initiates a spin (paragraph [0103], input device 112 used to make a wager and control one or more games);

spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the respective rows of the array (paragraph [0221], the displayed reels are spun and stopped to determine a game outcome); 

awarding, by game-logic circuitry, payouts for winning symbol combinations appearing along left-to-right ways and top-to-bottom ways, wherein the symbols of the winning symbol combinations along the left-to-right ways appear in respective consecutive ones of the columns starting with the leftmost symbol position of each row, wherein the symbols of the winning symbol combinations along the top-to-bottom ways appear in respective consecutive ones of the rows starting from the topmost row (paragraph [0221], the spun reels are evaluated for one or more payouts and/or winning combinations along active pay-lines); and

in response to a first triggering event, conducting, by the game-logic circuitry, a series of free games (paragraph [0178], triggered bonus game includes free spins wherein the reels may be further expanded) wherein:

in response to a second triggering event, expanding the array by expanding one or more of the rows of the array to add one or more symbol positions to each expanded row (paragraph [0227] Fig. 7H, in response to a trigger reels are extended in the left or right direction);

again spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the respective rows of the expanded array (paragraph [0224], after the expansion the reels are spun again to form one or more winning outcomes); and

again awarding, by the game-logic circuitry, payouts for winning symbol combinations appearing along the left-to-right ways and the top-to-bottom ways (paragraph [0224], after the expansion the reels are spun again to form one or more winning outcomes).

However, Boese does not specifically disclose that:
the expanded array is center aligned; or 

the expanding includes expanding each of the one or more rows by a same number of symbol positions in opposite directions.

Thomas discloses:
the expanded array is center aligned (Fig. 3); and 
the expanding includes expanding each of the one or more rows by a same number of symbol positions in opposite directions (paragraph [0043], Fig. 2, Fig. 3, for example reel split into three segments would result in an equal number of positions being added in each direction).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the expansion as taught by Thomas into the system as taught by Boese in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

In Regards to claim 2, Boese discloses that which is discussed above. Boese further discloses that: 
the horizontal ways include the rows of the array, and the vertical ways include the columns of the array (Fig. 7A).

In Regards to claim 3, Boese discloses that which is discussed above. Boese further discloses that: 
the symbol positions in each row of the array are horizontally aligned with each other, and the symbol positions in each column of the array are vertically aligned with each other (Fig. 7A).

In Regards to claim 5, Boese discloses that which is discussed above. Boese further discloses that: 
the triggering event is a mystery event independent of any symbols landing in the array (paragraph [0216], triggering of expansion can be based on wager, length of play time, time of day, etc.).

In Regards to claim 6, Boese discloses that which is discussed above. Boese further discloses that: 
the triggering event occurs during a series of free games triggered by a wagered-on base game (paragraph [0178], triggered bonus game includes free spins wherein the reels may be further expanded).




In Regards to claims 7, 15 and 20, Boese discloses that which is discussed above. Boese further discloses that: 
in response to each occurrence of the triggering event, the operations of expanding, again spinning and stopping, and again awarding are repeated (paragraph [0178], the reels again expanded and spun again to determine an outcome).

In Regards to claim 8, Boese discloses that which is discussed above. Boese further discloses that: 
the rows of the array are oriented in a horizontal direction, and wherein the columns of the array are oriented in a vertical direction (Fig. 7A).

In Regards to claim 9, Boese discloses that which is discussed above. Boese further discloses: 
animating at least one of (1) the symbols in the winning symbol combinations or (ii) the horizontal or vertical ways along which the winning symbol combinations appear (paragraph [0167], animation module presents animations based on game play data, the examiner interprets displaying animations based on game play data to include animations at least indicating winning symbol combination).

In Regards to claim 10, Boese discloses that which is discussed above. Boese further discloses that: 
the reels are associated with the respective rows of the array (paragraph [0212], reels are arraigned in an MxN matrix), 

wherein the spinning and stopping operation and the again spinning and stopping operation cause each reel to populate the symbol positions of a respective one of the rows (paragraph [0221], the displayed reels are spun and stopped to determine a game outcome).



In Regards to claim 12, Boese discloses that which is discussed above. Boese further discloses that: 
the left-to-right ways include the rows of the array, and the top-to-bottom ways include the columns of the array (Fig. 7A).

In Regards to claim 13, Boese discloses that which is discussed above. Boese further discloses that: 
the symbol positions in each row of the array are horizontally aligned with each other, and the symbol positions in each column of the array are vertically aligned with each other (Fig. 7A).

In Regards to claim 16, Boese discloses that which is discussed above. Boese further discloses that: 
the rows of the array are oriented in a horizontal direction, and wherein the columns of the array are oriented in a generally vertical direction (Fig. 7A).

In Regards to claim 18, Boese discloses that which is discussed above. Boese further discloses that: 
the awarding operation and the again awarding operation includes awarding payouts for any winning symbol combinations appearing along horizontal and vertical ways (paragraph [0221], the spun reels are evaluated for one or more payouts and/or winning combinations along active pay-lines), 

each horizontal way comprising a set of the symbol positions in respective consecutive ones of the columns starting with the leftmost symbol position of each row, each vertical way comprising a set of the symbol positions in respective consecutive ones of the rows starting from the topmost row (Fig. 7A).

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/20/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of the claims has been withdrawn. 
Applicant’s arguments, Remarks, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715